UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4386
WARREN W. WOOD, JR.,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4467
BERNARD PARKER, a/k/a Bird,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-99-480)

                      Submitted: March 9, 2001
                      Decided: April 25, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Debra Y. Chapman, Columbia, South Carolina; Deborah R.J. Shupe,
LOUTHIAN & LOUTHIAN, Columbia, South Carolina; Robert L.
2                       UNITED STATES v. WOOD
Hallman, Columbia, South Carolina, for Appellants. J. Rene Josey,
United States Attorney, Nancy C. Wicker, Assistant United States
Attorney, Ann Agnew Cupp, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Warren W. Wood, Jr., and Bernard Parker appeal their sentences
after being convicted pursuant to their guilty pleas to conspiracy to
distribute and to possess with intent to distribute cocaine base, in vio-
lation of 21 U.S.C. § 846 (1994) (Wood and Parker); using and carry-
ing a firearm in furtherance of a drug trafficking crime, in violation
of 18 U.S.C.A. § 924(c) (West 2000) (Wood); and using, carrying,
and brandishing a firearm in furtherance of a crime of violence pursu-
ant to 18 U.S.C.A. § 924(c) (West 2000) (Parker). Finding no revers-
ible error, we affirm.

   On appeal, Wood and Parker suggest that their guilty pleas and
resulting convictions and sentences should be re-evaluated in light of
the Supreme Court’s recent decision in Apprendi v. New Jersey, 530
U.S. 466 (2000). Even assuming that 21 U.S.C.A. § 841(b)(1)(C)
(West 1999) provides for a statutory maximum sentence of twenty
years where no drug quantity has been established beyond a reason-
able doubt, a matter expressly not decided here, neither Wood’s sen-
tence of 120 months’ imprisonment nor Parker’s sentence of 70
months’ imprisonment exceeds that maximum. Therefore, we find
their sentences permissible under Apprendi. See United States v. Kin-
ter, 235 F.3d 192, 199-200 (4th Cir. 2000).

  Wood also argues that the imposition of a mandatory minimum
sentence based on drug amounts not charged in the indictment or stip-
                       UNITED STATES v. WOOD                         3
ulated in the plea agreement violates Apprendi. This court has
observed that, pursuant to McMillan v. Pennsylvania, 477 U.S. 79,
86-91 (1986), "the legislature may ‘raise the minimum penalty associ-
ated with a crime based on non-jury factual findings, as long as the
penalty is within the range specified for the crime for which the
defendant was convicted.’" United States v. Pratt, ___ F.3d ___, 2001
WL 101457, at *6 (4th Cir. Feb. 7, 2001) (citing United States v.
Aguayo-Delgado, 220 F.3d 926, 934 (8th Cir. 2000)).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED